         Case 1:19-cv-06845-ER Document 25 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIOP L. PRICE,
                              Plaintiﬀ,

                – against –
                                                                 ORDER
CORRECTION OFFICER I FU,                                    19 Civ. 6845 (ER)
CORRECTION OFFICER LIN,
CAPTAIN WICKNAM, and THE CITY
OF NEW YORK,
                              Defendants.


RAMOS, D.J.:
         Le Court is in receipt of Price’s letter dated March 19, 2020 and received by this
Court via counsel for defendants on June 1, 2020. Price is directed to address his
correspondence with the Court to the following address:
             Pro Se Intake Unit
             Room 200
             500 Pearl Street
             New York, NY 10007
Furthermore, the Clerk of Court is respectfully directed to change Price’s address to the
following:
             Diop L. Price
             c/o Rachel N. Price
             126-11 Jamaica Ave.
             Apt. #2F
             Richmond Hill, NY 11418


It is SO ORDERED.


Dated:     June 2, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
